EXHIBIT 10.8

QUANEX BUILDING PRODUCTS CORPORATION

DIRECTOR

RESTRICTED STOCK AWARD AGREEMENT

[GRANTEE NAME]

Grantee

 

Date of Award:      [                    ] Number of Shares:     
[                    ] General Vesting Schedule/Restricted Period:     

[100% vested on the Date of Award; Transfer Restrictions shall cease
on                    .]

 

[                    % exercisable on         . 0% exercisable prior to
                    .]

 

[                     years, with vesting in installments of
                     on the anniversary date of the Date of Award in each of the
                 years.]

AWARD OF RESTRICTED STOCK

 

1. GRANT OF RESTRICTED STOCK AWARD. The Board of Directors (the “Board”) of
Quanex Building Products Corporation, a Delaware corporation (the “Company”),
subject to the terms and provisions of the Quanex Building Products Corporation
2008 Omnibus Incentive Plan, as amended (the “Plan”), hereby awards to you, the
above-named Grantee, effective as of the Date of Award set forth above (the
“Date of Award”), that number of shares (the “Shares”) of the Company’s common
stock, $0.01 par value per share (the “Common Stock”), set forth above as
restricted stock (the “Restricted Stock”) on the following terms and conditions:

During the Restricted Period, the Shares of Restricted Stock will be evidenced
by entries in the stock register of the Company reflecting that such Shares of
Restricted Stock have been issued in your name. For purposes of this Agreement,
the term “Restricted Period” means the period designated by the Board during
which the Restricted Stock [is subject to forfeiture and] may not be sold,
assigned, transferred, pledged, or otherwise encumbered.

[The Shares that are awarded hereby to you as Restricted Stock shall be subject
to the prohibitions and restrictions set forth herein with respect to the sale
or other disposition of such Shares and the obligation to forfeit and surrender
such Shares to the Company under the circumstances set forth herein (the
“Forfeiture Restrictions”). The Restricted Period and all Forfeiture
Restrictions on the Restricted Stock covered hereby shall lapse as to those
Shares when the Shares become vested and you meet all other terms and conditions
of this Restricted Stock Award Agreement awarded to you (this “Agreement”).]

[During the Restricted Period, the Shares that are awarded hereby to you as
Restricted Stock may not be sold, assigned, transferred, pledged, or otherwise
encumbered (the “Transfer Restrictions”). The Restricted Period shall lapse when
the Shares become vested and you meet all other terms and conditions of this
Restricted Stock Award Agreement (this “Agreement”).]

 

2. CESSATION OF MEMBERSHIP/CHANGE IN CONTROL. The following provisions will
apply in the event you cease to be a member of the Board, or a Change in Control
of the Company occurs, before the end of the Restricted Period under this
Agreement:

Director

[Graded /Cliff Vesting]

[Immediate Vesting]



--------------------------------------------------------------------------------

2.1 Cessation as a Board Member Generally. Except as otherwise expressly
provided to the contrary in this Section 2, if you cease to be a member of the
Board for any reason, [the Transfer Restrictions shall cease and you shall be
free to transfer the Shares in accordance with applicable law.] [then any
remaining Forfeiture Restrictions shall lapse and your Award (to the extent
unvested) shall [                    ]1.]

2.2 Change in Control of the Company. If a Change in Control (as such term is
defined in the Plan) of the Company occurs while you are a member of the Board,
[the Transfer Restrictions shall cease immediately prior to the occurrence of
the Change in Control and you shall be free to transfer the Shares in accordance
with applicable law and Company policy.] [any remaining Forfeiture Restrictions
shall lapse and your Shares of Restricted Stock shall vest immediately prior to
the occurrence of the Change in Control.

2.3 Disability. If you cease to be a member of the Board due to your incurring a
Disability, then any remaining Forfeiture Restrictions shall lapse and your
Shares of Restricted Stock shall vest on the date you cease to be a member of
the Board due to your incurring a Disability.

2.4 Death. If you cease to be a member of the Board due to your death, then any
remaining Forfeiture Restrictions shall lapse and your Shares of Restricted
Stock shall vest on the date you cease to be a member of the Board due to death.

2.5 Retirement. In the event you cease to be a member of the Board due to your
Retirement, any remaining Forfeiture Restrictions shall lapse and your Shares of
Restricted Stock shall vest on the date you cease to be a member of the Board
due to your Retirement. For purposes of this Section 2.5, “Retirement” means
your voluntarily ceasing to be a member of the Board on or after six years or
two consecutive terms as a director.]

 

3. NONTRANSFERABILITY. Notwithstanding anything in this Agreement to the
contrary and except as specified below, the Shares of Restricted Stock awarded
to you under this Agreement shall not be transferable or assignable by you other
than by will or the laws of descent and distribution to the extent then subject
to [Transfer Restrictions] [Forfeiture Restrictions]. You may transfer the
Shares to (a) a member or members of your immediate family, (b) to a revocable
living trust established exclusively for you or you and your spouse, (c) a trust
under which your immediate family members are the only beneficiaries or (d) a
partnership of which your immediate family members are the only partners. For
this purpose, “immediate family” means your spouse, children, stepchildren,
grandchildren, parents, grandparents, siblings (including half brothers and
sisters), and individuals who are family members by adoption.

The terms applicable to the assigned Shares shall be the same as those in effect
for the Shares immediately prior to such assignment and shall be set forth in
such documents to be executed by the assignee as the Committee may deem
appropriate. You may also designate one or more persons as the beneficiary or
beneficiaries of your Shares of Restricted Stock under the Plan, and those
Shares shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon your death while holding those Shares.
Such beneficiary or beneficiaries shall take the transferred Shares of
Restricted Stock subject to all the terms and conditions of this Agreement.
Except for the limited transferability provided by the foregoing, outstanding
Shares of Restricted Stock under the Plan shall not be assignable or
transferable to the extent then subject to [Transfer Restrictions] [Forfeiture
Restrictions].

 

1  Treatment of unvested Restricted Stock in connection with a director’s
cessation of service for reasons other than death, disability, or retirement,
will be determined by the Board in its discretion on an award-by-award basis. In
such an event, unvested Restricted Stock will be either forfeited in its
entirety, vested in its entirety, or vested on a pro rata basis according to the
number of days served by the director during the vesting period.

 

Director

[Graded /Cliff Vesting]

 

2



--------------------------------------------------------------------------------

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in this Agreement or your transfer of the Shares of Restricted Stock.
It is your sole responsibility to seek advice from your own tax advisors
concerning those tax consequences. You are entitled to rely upon only the tax
advice of your own tax advisors.

Further, the Shares awarded hereby that are no longer subject to [Transfer
Restrictions] [Forfeiture Restrictions] may not be sold or otherwise disposed of
in any manner that would constitute a violation of any applicable federal or
state securities laws. You also agree that (a) the Company may refuse to cause
the transfer of the Shares to be registered on the stock register of the Company
if such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable federal or state securities law
and (b) the Company may give related instructions to the transfer agent, if any,
to stop registration of the transfer of the Shares. Upon the lapse of the
[Transfer Restrictions] [Forfeiture Restrictions] with respect to Shares awarded
hereby such Shares shall be transferable by you (except to the extent that any
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable federal or state securities law).

 

4. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Shares of
Restricted Stock shall not affect in any way the right or power of the Company
or any company the stock of which is awarded pursuant to this Agreement to make
or authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

5. RIGHTS REGARDING DISTRIBUTIONS MADE BY THE COMPANY DURING THE RESTRICTED
PERIOD. During the Restricted Period, (a) any securities of the Company
distributed by the Company in respect of the Shares of Restricted Stock will be
evidenced by entries in the appropriate securities register of the Company
reflecting that such securities of the Company, if any, have been issued in your
name (the “Retained Company Securities”) and (b) any securities of any company
other than the Company or any other property (other than regular cash dividends)
distributed by the Company in respect of the Shares of Restricted Stock will be
evidenced in your name by such certificates or in such other manner as the
Company determines (the “Retained Other Securities and Property”) and may bear a
restrictive legend to the effect that ownership of such Retained Other
Securities and Property and the enjoyment of all rights appurtenant thereto, are
subject to the restrictions, terms, and conditions provided in the Plan and this
Agreement. The Retained Company Securities and the Retained Other Securities and
Property (collectively, the “Retained Distributions”) shall be subject to the
same restrictions, terms and conditions as are applicable to the Shares of
Restricted Stock.

 

Director

[Graded /Cliff Vesting]

 

3



--------------------------------------------------------------------------------

6. RIGHTS WITH RESPECT TO SHARES OF RESTRICTED STOCK AND RETAINED DISTRIBUTIONS
DURING RESTRICTED PERIOD. You shall have the right to vote the Shares of
Restricted Stock awarded to you and to receive and retain all regular cash
dividends (which will be paid currently and in no case later than the end of the
calendar year in which the dividends are paid to the holders of the Common Stock
or, if later, the 15th day of the third month following the date the dividends
are paid to the holders of the Common Stock), and to exercise all other rights,
powers and privileges of a holder of the Common Stock, with respect to such
Shares of Restricted Stock, with the exception that (a) you shall not be
entitled to have custody of such Shares of Restricted Stock until the [Transfer
Restrictions] [Forfeiture Restrictions] applicable thereto shall have lapsed,
(b) the Company shall retain custody of all Retained Distributions made or
declared with respect to the Shares of Restricted Stock until such time, if
ever, as the [Transfer Restrictions] [Forfeiture Restrictions] applicable to the
Shares of Restricted Stock with respect to which such Retained Distributions
shall have been made, paid, or declared shall have lapsed, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) you may not sell, assign, transfer, pledge, exchange, encumber, or dispose
of the Shares of Restricted Stock or any Retained Distributions during the
Restricted Period. During the Restricted Period, the Company may, in its sole
discretion, issue certificates for some or all of the Shares of Restricted
Stock, in which case all such certificates shall be delivered to the Corporate
Secretary of the Company or to such other depository as may be designated by the
Committee as a depository for safekeeping until the forfeiture of such Shares of
Restricted Stock occurs or the [Transfer Restrictions] [Forfeiture Restrictions]
lapse. When requested by the Company, you shall execute such stock powers or
other instruments of assignment as the Company requests relating to transfer to
the Company of all or any portion of such Shares of Restricted Stock and any
Retained Distributions that are forfeited in accordance with the Plan and this
Agreement.

 

7. SECTION 83(B) ELECTION. You may exercise the election permitted under
Section 83(b) of the Code with respect to the Shares of Restricted Stock,
provided that you provide prompt notice of such election to the Chief Financial
Officer or General Counsel of the Company.

 

8. NOT A SERVICE OR EMPLOYMENT AGREEMENT. This Agreement is not a service or
employment agreement, and no provision of this Agreement shall be construed or
interpreted to create a service or employment relationship between you and the
Company or any Affiliate or guarantee the right to remain a director of or
employed by the Company or any Affiliate for any specified term.

 

9. SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company
under the Securities Act of 1933, you consent to the placing on any certificate
for the Shares of an appropriate legend restricting resale or other transfer of
the Shares except in accordance with such Act and all applicable rules
thereunder.

 

10. REGISTRATION. The Shares that may be issued under the Plan are registered
with the Securities and Exchange Commission under a Registration Statement on
Form S-8.

 

11. LIMIT OF LIABILITY. Under no circumstances will the Company or any Affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan.

 

12. MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all
of the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
all successors and assigns of the Company.

 

Director

[Graded /Cliff Vesting]

 

4



--------------------------------------------------------------------------------

In accepting the award of Shares of Restricted Stock set forth in this Agreement
you accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

 

QUANEX BUILDING PRODUCTS CORPORATION  

[Name and Title of ExecutingOfficer]

 

Director

[Graded /Cliff Vesting]

 

5